Citation Nr: 0824060	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  07-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
December 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which, in pertinent 
part, denied entitlement to a compensable rating for 
bilateral hearing loss disability.  

In June 2008, the veteran provided testimony at a hearing 
before the undersigned at the St. Petersburg RO.  A 
transcript of the hearing is of record.

The Board granted the veteran's motion to advance his case on 
the docket in June 2008.

The veteran's September 2006 notice of disagreement also 
initiated an appeal with respect to the RO's June 2006 denial 
of a claim for entitlement to service connection for prostate 
cancer due to herbicide exposure.  As the veteran alleges 
exposure to herbicides from the shores outside Vietnam under 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), this claim is affected by the Secretary of Veterans 
Affairs' stay on claims decided under Haas.  While the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently upheld VA's interpretation of the requirements for 
presumptive service connection for herbicide exposure in Haas 
v. Peake, No. 2007-7037 (Fed. Cir. May 8, 2008), the stay on 
claims adjudicated under the Haas remains in effect in 
accordance with the terms of the Veterans Claims Court's 
order in Ribaudo v. Nicholson, 21 Vet. App. 137 (2007), until 
such time as the Federal Circuit issues its mandate in Haas, 
or some other judicial action is taken regarding the stay.  
Therefore, the veteran's claim for service connection for 
prostate cancer as due to exposure to herbicides in service 
is subject to this stay, and is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

During his June 2008 hearing, the veteran, through his 
representative, argued that his service-connected hearing 
loss disability had worsened since his last VA examination 
and requested a new examination.  

The Board notes that the veteran's most recent VA 
audiological examination was conducted in June 2006, more 
than two years ago.  Furthermore, the veteran submitted a 
private audiological examination report from July 2007 that 
showed a worsening of his audio pure tone thresholds and word 
recognition scores.

VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability. VAOPGCPREC 11-95 (1995). The 
veteran is also competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board finds that upon remand the veteran 
should be afforded an additional VA audiological examination 
to determine the current severity of his service-connected 
bilateral hearing loss disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange for 
the veteran to be afforded a VA 
audiological examination to assess the 
severity of his service-connected 
bilateral hearing loss disability.  The 
claims folder must be made available to 
and reviewed by the examiner. The 
examiner must also provide an opinion as 
to the occupational and social impairment 
associated with the veteran's bilateral 
hearing loss.  

The rationale for all opinions expressed 
should also be provided.

2.  If the benefit sought on appeal 
remains denied, the RO or AMC should 
issue a supplemental statement of the 
case before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

